DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-5, 8-10, and 12-13 remain pending.
(b) Claims 6, 7, and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/04/2021. The Applicant’s claims 1-5, 8-10, and 12-13 remain pending. The Applicant does not amend any claims.

Response to Arguments
The Applicant’s arguments filed on 01/04/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 7 of the arguments/remarks, the Applicant asserts “[t]hus, claim 1 requires first and second microchips, that the first and/or second microchip are configured to identify a failure of the control system and to actuate the end stage of the parking brake when a failure is identified, and requires that the first and/or second 
The Examiner respectfully disagrees. To begin, Fey teaches the use of a redundant microprocessor systems which include a first microcomputer (22) and a second microcomputer (23) (Fey, Paragraph 0030 and Figure 2). The Examiner finds a first microcomputer and second microcomputer teaches upon the Applicant’s first and second microchip. 
Moreover, assuming arguendo and that Fey does not specifically teach a first microchip and a second microchip. Then the Examiner finds Heise teaches a first and second processor cores (511 and 512) for controlling actuators (3a and 3b) for the parking brake (i.e., end stage of the automatic parking brake) (Heise, Paragraphs 0038, 0042-0045, and 0047-0058 and Figures 1-2). Moreover, Heise teaches the use of redundant arithmetic units, wherein the arithmetic units may or may not be integrated onto a single silicon chip (Heise, Paragraphs 0012-0013). The Examiner finds either the first and second processor cores or the plurality of arithmetic units teaches upon the Applicant’s first and second microchip, wherein the first and second processor cores or plurality of arithmetic unit achieves the same functionality as the Applicant’s first and second microchip. 
Lastly, between the combination of Fey’s first and second microchip for redundant purposes and Heise’s the first and second processor cores or the plurality of arithmetic units for redundant purposes, one of ordinary skill in the art, before the 
On page 7 of the arguments/remarks, the Applicant asserts “[t]here is no disclosure or suggestion in Heise of distributing the processor cores on multiple chips.” 
The Examiner finds this argument moot. Claim 1 does not indicates that a first microchip and a second microchip is required to be multiple chips and not integrated onto a single substrate. 
On page 7 of the arguments/remarks, the Applicant asserts “[f]urthermore, claim 1 requires that the first and/or second microchip are configured to identify a failure of the control system and to actuate the end stage of the parking brake when a failure is identified, and to require that the first and/or second microchips are configured to determine rotational speed based on a different wheel than the wheel used by the control system. There is no disclosure in Fey or Heise of these limitations. 
The Examiner respectfully disagrees. The Examiner finds Fey teaches a plurality of rotational speed sensors (9 and 20) (Fey, Paragraph 0029 and Figure 2). Fey also teaches that the wheel speed sensor information is fed into the CPUs (i.e., CPU1 and CPU2), such that the processors determine rotational speed based on the different wheel speed sensors (Fey, Paragraphs 0029-0030 and Figure 2). Moreover, as noted above, Heise teaches a first and second microchip (7 and 7’ or 511 and 512) for controlling actuators (3a and 3b) for the parking brake (i.e., end stage of the automatic parking brake) (Heise, Paragraphs 0038, 0042-0058 and Figures 1-4). Additionally, Heise teaches wheel information, which is fed into the processing systems (Heise, Paragraphs 0022-0026)
Moreover, regarding identifying a failure, the Examiner finds Fey teaches the use of a redundant system for electronically controlled (i.e., automatic parking brake) (Fey, Paragraphs 0012-0013, 0030, and Claim 16). Moreover, Heise teaches a fail-safe parking brake (i.e., redundant) for motor vehicles (Heise, Paragraphs 0042-0045 and 0047-0058 and Figures 1-4).
As a result, the Examiner finds Fey and Heise in combination teach or suggest “a first and/or second microchip are configured to identify a failure of the control system and to actuate the end stage of the parking brake when a failure is identified, and to require that the first and/or second microchips are configured to determine rotational speed based on a different wheel than the wheel used by the control system.”
On page 8, the Applicant asserts the claims 2-5, 8-10, 12, and 13 should be patentable for the same reasons set forth in claim 1. At this time, the Examiner finds the independent claims 1, 8, and 12 are not allowable. Therefore, the Examiner continues to find claims 2-5, 9-10, and 13 are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. U.S. P.G. Publication 2008/0258253 (hereinafter, Fey), in view of, Heise et al. U.S. P.G. Publication 2013/0282249 (hereinafter, Heise).
Regarding Claim 1, Fey teaches a device for an automatic parking brake (Abstract), comprising: 
-a first microchip (a first microcomputer (22), Fey, Paragraph 0030 and Figure 2); and 
-a second microchip (a second microcomputer (23), Fey, Paragraph 0030 and Figure 2), 
-wherein the first microchip and the second microchip are: 
-configured to actuate … the automatic parking brake, and  
(the first and second microcomputers (22 and 23) are arranged in a redundant fashion for the microprocessor system (1) for electronically controlled parking brake, Fey, Paragraphs 0012-0013, 0030, and Claim 16), and further comprising:
-a control system configured to determine the movement state of the vehicle based on a wheel rotational speed of a wheel of the vehicle and to actuate the … parking brake based on the movement state (wheel rotational sensors (i.e., plurality of wheel sensors) determine movement state of a vehicle which is integrated with the brake and the control system can actuate the parking braking system which is based in part on the wheel sensor data, Fey, Paragraphs 0029 and 0010, Abstract, and Figure 2),
-wherein the first microchip and/or the second microchip is further configured to determine the movement state of the vehicle based on another wheel rotational speed of another wheel of the vehicle (wheel rotational sensors (i.e., plurality of wheel sensors) determine movement state of a vehicle which is integrated with the parking brake, Fey, Paragraph 0029 and Figure 2) ….
It shall be noted that Fey teaches the use of a redundant system for electronically controlled (i.e., automatic parking brake) (Fey, Paragraphs 0012-0013, 0030, and Claim 16). 
However, Fey does not specifically teach the device to include the first microchip and the second microchip configured to actuate an end stage of the automatic parking brake … with respect to one another in relation to actuating the end stage, [and] independently from the determination of the movement state of the vehicle by the control system, and wherein the first microchip and/or the second microchip is configured to identify a failure of the control system and to actuate the end stage of the automatic parking brake based on the determined movement state when the failure of the control system is identified.
	Heise teaches a fail-safe parking brake (i.e., redundant) for motor vehicles (Heise, Paragraphs 0042-0045 and 0047-0058 and Figures 1-4). Additionally, Heise teaches a first and second microchip (511 and 512) for controlling actuators (3a and 3b) for the parking brake (i.e., end stage of the automatic parking brake) (Heise, Paragraphs 0038, 0042-0045, and 0056 and Figures 1-2). Heise also teaches that the processors can operate independently from the vehicle overall control system and use one of the two processors to actuate the parking brake when a failure in the vehicle system is detected or identified (Heise, Paragraphs 0047-0058 and Figures 1-4).   
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Fey to include the first microchip and the second microchip configured to actuate an end stage of the automatic parking brake … with respect to one another in relation to actuating the end stage, [and] independently from the determination of the movement state of the vehicle by the control system, and wherein the first microchip and/or the second microchip is configured to identify a failure of the control system and to actuate the end stage of the automatic parking brake based on the determined movement state when the failure of the control system is identified as taught by Heise.
(Heise, Paragraphs 0004-0014). 
Regarding Claim 2, Fey, as modified, teaches the device according to claim 1, wherein the first microchip and/or the second microchip is further configured as a user-specific integrated circuit or a logic gate 15arrangement configured to be programmed in a field (programed integrated circuit (i.e., microprocessor system) which runs programmed software and logic gates (e.g,. AND gates), Fey, Paragraphs 0030 and 0034-0035).
Regarding Claim 3, Fey, as modified, teaches the device according to claim 1, wherein: the first microchip is arranged in a control device; and the second microchip is arranged in the control device (the first and second microcomputers (22 and 23) are arranged in a redundant fashion within the microprocessor control system (1) on a joint silicon chip (23), Fey, Paragraph 0030 and Figure 2).
Regarding Claim 4, Fey, as modified, teaches the device according to claim 1. 
	Fey does not teach the device to include the first microchip and the second microchip are arranged in different control devices. 
	Heise teaches the first and second microchip (i.e., 7 and 7’) arranged in different control devices (7 and 7’ and 8 and 8’) (Heise, Paragraphs 0042-0045 and Figure 2). 
 	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Fey to include the first microchip and the second microchip are arranged in different control devices as taught by Heise.
(Heise, Paragraphs 0004-0014). 
Regarding Claim 5, Fey, as modified, teaches the device according to claim 1.
	It shall be noted that Fey teaches the use of a failsafe (30) and sensor signal conditions (9 and 20) (Fey, Paragraphs 0033 and Figure 2). 
	However, Fey does not teach the device to include an interface configured to receive information regarding a state of an operating element for the automatic parking brake, the interface integrated into the first microchip and/or into the second microchip, 5wherein the first microchip and/or the second microchip is further configured to: identify a failure, and actuate the end stage of the automatic parking brake based on the state of the operating element when the failure is identified.
	Heise teaches the use of a fail-safe parking brake (Heise, Paragraph 0042 and Figure 2). Moreover, Heise teaches the microcontrollers (7 and 7’) receiving information regarding the state of an operating element for the automatic parking brake (e.g., information on the data bus and information regarding the drive circuits and actuators) (Fey, Paragraphs 0042-0050). Lastly, the microcontrollers identify and handle a failure in the parking brake system (i.e., error handling) and can actuate the parking brake based on an event failure (e.g., microcontroller 7 fails so microcontroller 7’ actuates parking brake system (see paragraph 0049) (Fey, Paragraphs 0042-0050).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Fey to include an interface configured to receive information regarding a state of an operating element for 
	It would have been obvious because having a failure safe system ensures the parking brake is engaged when a fault in the system does occur (Heise, Paragraph 0049).
Regarding Claim 8, Fey teaches a method for operating an automatic parking brake, comprising:  
-25… the automatic parking brake using a first microchip (a first microcomputer (22) to control a parking brake, Fey, Paragraph 0030 and Figure 2); and  -15-R.375552 (2178-2001) 
-… a second microchip (a second microcomputer (23), Fey, Paragraph 0030 and Figure 2) when a failure of the first microchip is identified, wherein the first microchip and the second microchip are configured in a redundant manner with respect to one another (the first and second microcomputers (22 and 23) are arranged in a redundant fashion for the microprocessor system (1) for electronically controlled parking brake, Fey, Paragraphs 0012-0013, 0030, and Claim 16) … and further comprising:
-determining the movement state of the vehicle using a control system for the automatic parking brake based on a wheel rotational speed of a wheel of the vehicle, the control system being configured to actuate the ... parking brake based on the determined movement state (wheel rotational sensors (i.e., plurality of wheel sensors) determine movement state of a vehicle which is integrated with the parking brake, wherein the control system can actuate the parking brake system based on wheel sensor data, Fey, Paragraph 0029, 0010, Abstract, and Figure 2); and determining the movement state of the vehicle using the first microchip and/or the second microchip based on another wheel rotational speed of another wheel of the vehicle (wheel rotational sensors (i.e., plurality of wheel sensors) determine movement state of a vehicle which is integrated with the parking brake, Fey, Paragraph 0029 and Figure 2).
It shall be noted that Fey teaches the use of a redundant system for electronically controlled (i.e., automatic parking brake) (Fey, Paragraphs 0012-0013, 0030, and Claim 16). 
However, Fey does not specifically teach the method to include the first microchip and the second microchip configured to actuate an end stage of the automatic parking brake … with respect to one another in relation to actuating the end stage, [and] independently from the determination of the movement state of the vehicle by the control system, and wherein the first microchip and/or the second microchip is configured to identify a failure of the control system and to actuate the end stage of the automatic parking brake based on the determined movement state when the failure of the control system is identified.
	Heise teaches a fail-safe parking brake (i.e., redundant) for motor vehicles (Heise, Paragraphs 0042-0045 and 0047-0058 and Figures 1-4). Additionally, Heise teaches a first and second microchip (511 and 512) for controlling actuators (3a and 3b) for the parking brake (i.e., end stage of the automatic parking brake) (Heise, Paragraphs 0038, 0042-0045, and 0056 and Figures 1-2). Heise also teaches that the processors can operate independently from the vehicle overall control system and use one of the two processors to actuate the parking brake when a failure in the vehicle system is detected or identified (Heise, Paragraphs 0047-0058 and Figures 1-4).   
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Fey to include the first microchip and the second microchip configured to actuate an end stage of the automatic parking brake … with respect to one another in relation to actuating the end stage, [and] independently from the determination of the movement state of the vehicle by the control system, and wherein the first microchip and/or the second microchip is configured to identify a failure of the control system and to actuate the end stage of the automatic parking brake based on the determined movement state when the failure of the control system is identified as taught by Heise.
	It would have been obvious because having a redundant parking brake system ensures the parking brake is engaged when required even when issues arises such as faults (Heise, Paragraphs 0004-0014). 
Regarding Claim 9, Fey, as modified, teaches the method according to claim 8.
It shall be noted that Fey teaches the use of a failsafe (30) and sensor signal conditions (9 and 20) (Fey, Paragraphs 0033 and Figure 2). 
	However, Fey does not teach the method to include an interface configured to receive information regarding a state of an operating element for the automatic parking brake, the interface integrated into the first microchip and/or into the second microchip, 5wherein the first microchip and/or the second microchip is further configured to: identify a failure, and actuate the end stage of the automatic parking brake based on the state of the operating element in an event of a failure.
	Heise teaches the use of a fail-safe parking brake (Heise, Paragraph 0042 and Figure 2). Moreover, Heise teaches the microcontrollers (7 and 7’) receiving information regarding the state of an operating element for the automatic parking brake (e.g., information on the data bus and information regarding the drive circuits and actuators) (Fey, Paragraphs 0042-0050). Lastly, the microcontrollers identify and handle a failure in the parking brake system (i.e., error handling) and can actuate the parking brake based on an event failure (e.g., microcontroller 7 fails so microcontroller 7’ actuates parking brake system (see paragraph 0049) (Fey, Paragraphs 0042-0050).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Fey to include an interface configured to receive information regarding a state of an operating element for the automatic parking brake, the interface integrated into the first microchip and/or into the second microchip, wherein the first microchip and/or the second microchip is further configured to: identify a failure, and actuate the end stage of the automatic parking brake based on the state of the operating element in an event of a failure as taught by Heise.
	It would have been obvious because having a failure safe system ensures the parking brake is engaged when a fault in the system does occur (Heise, Paragraph 0049).
Regarding Claim 10, Fey, as modified, teaches the method according to claim 8, further comprising:  
(wheel rotational sensors determine movement state of a vehicle which is integrated with the parking brake, Fey, Paragraph 0029 and Figure 2); …
	Fey does not teach the method to include actuate the automatic parking brake based on the movement state in an event of a 15failure.
Heise teaches the use of a fail-safe parking brake (Heise, Paragraph 0042 and Figure 2). The microcontrollers identify and handle a failure in the parking brake system (i.e., error handling) and can actuate the parking brake based on an event failure (e.g., microcontroller 7 fails so microcontroller 7’ actuates parking brake system (see paragraph 0049) (Fey, Paragraphs 0042-0050).
Regarding Claim 12, Fey teaches a brake system in a vehicle, comprising: 
an automatic parking brake (electronic parking brake (i.e., automatic), Fey, 0012-0013, 0030, and Claim 16); 
-a device operably connected to the automatic parking brake including: 
-a first microchip (a first microcomputer (22), Fey, Paragraph 0030 and Figure 2); and 
-5a second microchip (a second microcomputer (23), Fey, Paragraph 0030 and Figure 2), wherein the first microchip and the second microchip are: 
…, and 
-configured in a redundant manner with respect to one another (the first and second microcomputers (22 and 23) are arranged in a redundant fashion for the microprocessor system (1) for electronically controlled parking brake, Fey, Paragraphs 0012-0013, 0030, and Claim 16) , and further comprising:
-a control system configured to determine the movement state of the vehicle based on a wheel rotational speed of a wheel of the vehicle and to actuate the … automatic parking brake based on the movement state (wheel rotational sensors (i.e., plurality of wheel sensors) determine movement state of a vehicle which is integrated with the parking brake and the control system can actuate the braking system based on the wheel speed sensors, Fey, Paragraphs 0029 and 0010 and Figure 2),
-wherein the first microchip and/or the second microchip is further configured to determine the movement state of the vehicle based on another wheel rotational speed of another wheel of the vehicle (wheel rotational sensors (i.e., plurality of wheel sensors) determine movement state of a vehicle which is integrated with the parking brake, Fey, Paragraph 0029 and Figure 2) …
Fey teaches the use of a redundant system for electronically controlled (i.e., automatic parking brake) (Fey, Paragraphs 0012-0013, 0030, and Claim 16). 
It shall be noted that Fey teaches the use of a redundant system for electronically controlled (i.e., automatic parking brake) (Fey, Paragraphs 0012-0013, 0030, and Claim 16). 
However, Fey does not specifically teach the device to include the first microchip and the second microchip configured to actuate an end stage of the automatic parking brake … with respect to one another in relation to actuating the end stage, [and] independently from the determination of the movement state of the vehicle by the control system, and wherein the first microchip and/or the second microchip is configured to identify a failure of the control system and to actuate the end stage of the automatic parking brake based on the determined movement state when the failure of the control system is identified.
	Heise teaches a fail-safe parking brake (i.e., redundant) for motor vehicles (Heise, Paragraphs 0042-0045 and 0047-0058 and Figures 1-4). Additionally, Heise teaches a first and second microchip (511 and 512) for controlling actuators (3a and 3b) for the parking brake (i.e., end stage of the automatic parking brake) (Heise, Paragraphs 0038, 0042-0045, and 0056 and Figures 1-2). Heise also teaches that the processors can operate independently from the vehicle overall control system and use one of the two processors to actuate the parking brake when a failure in the vehicle system is detected or identified (Heise, Paragraphs 0047-0058 and Figures 1-4).   
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Fey to include the first microchip and the second microchip configured to actuate an end stage of the automatic parking brake … with respect to one another in relation to actuating the end stage, [and] independently from the determination of the movement state of the vehicle by the control system, and wherein the first microchip and/or the second microchip is configured to identify a failure of the control system and to actuate the end stage of the automatic parking brake based on the determined movement state when the failure of the control system is identified as taught by Heise.
	It would have been obvious because having a redundant parking brake system ensures the parking brake is engaged when required even when issues arises such as faults (Heise, Paragraphs 0004-0014)
Regarding Claim 13, Fey, as modified, teaches the brake system according to claim 12, wherein the brake system is hydraulic or electromechanical (hydraulic and electromechanically brake system (i.e., valvedrivers (6)), Fey, Figure 2 and Paragraph 0010).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./           Examiner, Art Unit 3667        

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667